Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-17 are allowed.  Foregoing claims are allowable since the prior art of record does not teach the claimed light-emitting diode module wherein starting from all first contacts, electrical through-connections each extend directly to a last main layer of main layers directly at a carrier underside and are directly connected to the last main layer, starting from all second contacts, electrical through-connections each extend directly to a penultimate main layer of the main layers, located inside the carrier, and terminate at the penultimate main layer, and a second main layer of the main layers and the penultimate main layer each comprise electrical conductor paths, and the through-connections assigned to the second contacts can each be driven electrically independently of one another by means of the conductor paths of the second and the penultimate main layer in combination with other features of the claim.  Dependent claims are allowable since they depend on allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."    
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye “Seye” Iwarere can be reached on (571)270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vip Patel/
Primary Examiner
     									   Art Unit 2879